     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 1 of 7 PageID #:630



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RANDY NORWOOD,                                          )
                                                        )
                Plaintiff,                              )       Case No. 19-cv-6220
                                                        )
                v.                                      )       Judge Sharon Johnson Coleman
                                                        )
OFFICER W. STOPKA, et al.,                              )
                                                        )
                         Defendants.                    )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Randy Norwood, an inmate currently in the custody of the Kane County Sheriff,

has brought this pro se civil rights action pursuant to 42 U.S.C. § 1983. Norwood claims that in

December 2017, correctional officers at the Cook County Jail violated his constitutional rights by (1)

failing to protect him from an attack; (2) failing to ensure that his dietary needs were met while his

mouth healed from the injuries he allegedly sustained in the assault; and (3) denying him prescribed

pain medication during his recuperation period. The defendants responded with a motion for

judgment on the pleadings under Federal Rule of Civil Procedure 12(c) based on Norwood’s

settlement agreement and general release in a prior lawsuit. For the following reasons, the Court

grants defendants’ motion.

Background

        Norwood was a pretrial detainee at the Cook County Jail at the time of the events giving rise

to this lawsuit. Defendants W. Stopka, A. Rodriguez, M. Olaquez, J. Leblock, and A. Dyer are all

Cook County correctional officers.

        Norwood alleges that on the evening of December 6, 2017, correctional officials released

him from the special management unit onto a tier in Division 9, the Cook County Jail’s “supermax

security unit.” (R. 41, SAC, ¶ 1.) Norwood warned Defendant Stopka of a “possible safety issue” if
     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 2 of 7 PageID #:631



he were moved onto that tier. (Id., ¶ 2.) Stopka ignored Norwood’s concerns and placed him on the

tier over his objections. That same evening, Norwood advised Defendant Rodriguez of his fears, to

no avail. Rodriguez refused to allow Norwood to speak to a sergeant. Thereafter, Norwood

submitted an inmate request form to his housing superintendent, but he received no response.

        The following morning, Norwood informed Defendant Olaquez that he felt unsafe on the

tier. Norwood told Olaquez that he wanted only to shower and then be locked back up in his cell

for the day. Olaquez assured Norwood that there was nothing to worry about. Olaquez refused

Norwood’s request to call for a sergeant.

        As Norwood was preparing to shower, another detainee asked him for a wick. 1 When

Norwood did so, someone attacked him from his blind side. The blow was so forceful that it broke

several bones in Norwood’s face, dislodged a tooth, and knocked him to the ground in a state of

unconsciousness. When Norwood awoke, he noticed that Olaquez was not at his post. The attack

continued for another 15 to 20 minutes. Norwood’s unnamed assailant chased him around the tier.

Although Norwood was “running and screaming” for help, Olaquez was nowhere to be found.

(SAC, ¶ 7.) The attacker finally caught Norwood and struck him in the face multiple times. The

assailant then followed a current prisoner “trend” of pulling Norwood’s pants down and spitting in

his buttocks. (Id., ¶ 8.) Throughout the ordeal, other detainees were threatening to attack Norwood

if he continued to call out for help. The attack ended only because a counselor happened to enter

Norwood’s unit seeking his signature on a document.




1As the name suggests, a wick is apparently a tightly rolled strip of hygienic tissue that can be used as a lighter
or candle. See https://writeaprisoner.com/prison-forum/general-prison-talk/prison-slang (visited February
13, 2021); see also “The Correctional Officers Guide to Prison Slang, https://afscmelocal3963.tripod.com/
prison_slang (visited February 13, 2021).

                                                        2
    Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 3 of 7 PageID #:632



       Correctional officers placed Norwood in handcuffs, and then took him to the dispensary for

medical treatment. A sergeant also took photographs and videos of Norwood’s injuries to turn over

to investigators (though Norwood maintains that no investigation took place).

       Norwood underwent facial reconstruction at an outside hospital. He spent seven days and

six nights at the hospital. Upon Norwood’s hospital discharge, physicians prescribed rubber bands

and brackets for his mouth, pain medication, and a special diet. According to Norwood,

Defendants Leblock and Dyer were in charge of furnishing him with the prescribed medications and

orthodontic supplies, but they failed to do so. Without the prescribed medications and equipment,

Norwood’s jaw healed improperly, he suffered from severe pain, he experienced sleepless nights,

and he “starv[ed].” (SAC, ¶ 19.) Norwood says that he did not start receiving a liquid diet until

December 30, 2017, some three weeks after the attack.

       Norwood initiated this civil rights action against Sheriff Thomas Dart and “John Doe”

correctional officers in September 2019. In June 2020, the Court granted Norwood leave to file a

second amended complaint identifying the John Doe officers mentioned in preceding paragraphs.

       Among their affirmative defenses, defendants asserted that “Plaintiff released all claims

complained of in this Complaint pursuant to a ‘Settlement Agreement and General Release’ which

was executed by Plaintiff when settling one of his prior cases before this Honorable Court,

captioned ‘Randy Norwood v. Fauzia Khan, Thomas Dart, Sheriff of Cook County, and Cook County,’ Case

No. 18 C 4890, United States District Court for the Northern District of Illinois, Eastern Division.”

(R. 57, Defendants’ Answer, p. 10, ¶ 1.)

       Norwood was represented by counsel when he entered into the 2018 settlement agreement

and general release as evidenced by the agreement:

       Plaintiff acknowledges that he reviewed this document with one of his attorneys and
       acknowledges that he understands the contents thereof, and executed this



                                                   3
     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 4 of 7 PageID #:633



        Agreement of his own free act and deed. The undersigned represent that they are
        fully authorized to enter into and bind the Parties to this Agreement.

(Case No. 18 CV 4890, R. 39-1, Ex. A, 11/18 Settlement Agmt. & General Release ¶ 17.)


Legal Standard

        “[T]he correct vehicle for determining an affirmative defense on the pleadings is an answer

and a motion for judgment on the pleadings under Rule 12(c).” H.A.L. NY Holdings, LLC v. Guinan,

958 F.3d 627, 632 (7th Cir. 2020). “A motion for judgment on the pleadings is subject to the same

standard as a motion to dismiss under Rule 12(b)(6);” thus, courts “must determine whether the

complaint states ‘a claim to relief that is plausible on its face.’” Gill v. City of Milwaukee, 850 F.3d 335,

339 (7th Cir. 2017) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d

929 (2007)). In doing so, courts accept plaintiff’s “factual allegations as true and draw reasonable

inferences from them in his favor.” Taylor v. JPMorgan Chase Bank, 958 F.3d 556, 562 (7th Cir. 2020).

Discussion

        In their Rule 12(c) motion, defendants contend that the 2018 settlement agreement contains

a general release that covers the present lawsuit. Norwood, in contrast, argues that the agreement

was meant to release only the claims that were specifically referenced therein, namely, the claims in

the 2018 Norwood v. Khan case. “A court’s job in construing a negotiated release under Illinois law is

to determine what the parties intended.” Engineered Abrasives, Inc. v. American Mach. Prods. & Serv.,

Inc., 882 F.3d 650, 653 (7th Cir. 2018). Specifically, “[u]nder Illinois law, ‘the intention of the parties

controls the scope and effect of the release; such intent is determined from the language of the

instrument when read in light of the circumstances surrounding the transaction.’” Crosby v. City of

Chicago, 949 F.3d 358, 361 (7th Cir. 2020) (citation omitted). In construing the parties’ intent, Illinois

courts give contract terms that are clear and unambiguous their plain and ordinary meaning in the

context of the contract as a whole. Royce v. Michael R. Needle P.C., 950 F.3d 939, 951 (7th Cir. 2020).


                                                     4
     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 5 of 7 PageID #:634



        In support of their argument that Norwood’s 2018 settlement released the present claims,

defendants point to the following paragraph of the agreement:

        Plaintiff for himself fully and forever releases, acquits and discharge Defendants,
        their agents, employees and former employees either in official or individual
        capacities, from any and all actions, suits, debts, sums of money, accounts and all
        claims and demands of whatever nature, in law or in equity, including but not
        limited to any and all claims for Constitutional, federal law or state law violations
        against Plaintiff, and/or any taken, damaged, disposed of, or destroyed property, and
        any costs accrued arising out of Plaintiff’s allegations which are the subject of
        Norwood v. Dart, 18 C 4890, in the United States District Court for the Northern
        District of Illinois, Eastern Division.

(Agmt. ¶ 7) (emphasis added). Defendants maintain that the language “including but not limited to”

indicates that the agreement was a general release discharging defendants of any and all actions, and

not just the claims arising out of the 2018 lawsuit, as Norwood suggests. Indeed, under Illinois law,

“the phrase ‘including but not limited to,’ … signals a broad release.” Darvosh v. Lewis, 66 F.Supp.3d

1130, 1135 (N.D. Ill. 2014) (Castillo, J.). In further support that paragraph 7 is a general release is

the carve-out paragraph immediately following paragraph 7 that excepted another pending lawsuit

from the general release:

        Notwithstanding paragraph 7, Plaintiff may proceed with his pending lawsuit, styled
        as Norwood v. Dart, et al., 17 C 5769, which is currently pending the United States
        District Court, Northern District of Illinois, Eastern Division, and nothing in this
        Agreement shall affect, alter or diminish in any way Mr. Norwood’s rights related to
        that action.

(Agmt. ¶ 8.) In fact, Norwood is still actively litigating Case No. 17 CV 5769; according to the

docket, the parties are currently exploring the possibility of a global settlement in the hope of

resolving all of his multiple pending cases.

        As such, Norwood’s argument that he released only his claims in the Norwood v. Khan lawsuit

is belied by the plain language in his settlement agreement and general release. As the United States

Court of Appeals for the Seventh Circuit recently observed, “[i]t would have been odd for the

settlement not to mention the underlying suit that prompted it; the desire to dispose of those claims


                                                    5
     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 6 of 7 PageID #:635



is what drove the parties to the bargaining table.” Crosby, 949 F.3d at 361 (emphasis in original).

That said, as the 2018 settlement agreement makes clear, Norwood agreed to do more than dismiss

the claims in the Norwood v. Khan lawsuit. The instant lawsuit stems from events that took place in

December 2017. Thus, the November 2018 settlement and general release, on its face, bars this

lawsuit.

           In fact, as the Defendants note, this Court previously ruled in another lawsuit that the

parties’ settlement agreement precluded any additional lawsuits against Cook County Jail officials

stemming from incidents that occurred prior to the date of that agreement. See Norwood v. Dart, Case

No. 19 CV 1944 (N.D. Ill.), R. 56, Memorandum and Opinion of June 22, 2020 (Coleman, J.)

(granting similar motion for judgment on the pleadings in another of Norwood’s cases).

           The Court has already considered and rejected Norwood’s assertion that he did not

understand that he was settling any claims beyond those raised in Case No. 18 CV 4890, the case in

which he and Cook County entered the agreement. And, in the Court’s experience, Norwood has

shown himself to be a particularly shrewd and savvy litigator in the many cases he has litigated to

date, notwithstanding his pro se status. Indeed, even though the Court does not adopt the arguments

Norwood makes in his brief, the Court observes that the brief is sophisticated and well-reasoned.

           Norwood now accuses his retained attorney in the matter in which he executed the

settlement agreement of malpractice for not spending enough time on the case. But there is no

Sixth Amendment right to effective assistance of counsel in a civil case. See Beauty Enterprises, Inc. v.

Gregory, 825 F. App’x 378, 382 (7th Cir. 2020) (unpublished opinion) (citing Stanciel v. Gramley, 267

F.3d 575, 581 (7th Cir. 2001)). Despite Norwood’s dissatisfaction, a highly experienced attorney

who specializes in prisoner civil rights litigation represented him and helped him obtain what

defendants characterize as a “sizable monetary settlement” [R. 58, Defendants’ Motion for Judgment

on the Pleadings, at p. 2.] in a case involving delayed treatment for an abscessed tooth. In the


                                                      6
     Case: 1:19-cv-06220 Document #: 80 Filed: 02/12/21 Page 7 of 7 PageID #:636



unlikely event that Norwood’s lawyer did not take it upon himself to explain the parameters of the

agreement, he could have answered any questions Norwood might have posed to him about its

scope. Moreover, if Norwood had any reservations whatsoever about the agreement, nothing

prevented him from withholding his signature until his questions and concerns were addressed.

        In sum, under the circumstances and construing the settlement agreement as a whole, the

Court concludes that the release language is broad and encompasses more than the 2018 Norwood v.

Khan claims. The Court specifically finds that the release bars the claims raised in this lawsuit based

on events that happened almost a year before Norwood signed the general release in November

2018. See Hampton v. Ford Motor Co., 561 F.3d 709, 716 (7th Cir. 2009) (“a party need not enumerate

the specific claims [the party] is waiving in a general release.”). If the Court were to interpret the

settlement agreement and general release as Norwood argues, the language “including but not

limited to” would be rendered superfluous resulting in an unreasonable interpretation of the parties’

intent. See Land of Lincoln Goodwill Indus., Inc. v. PNC Fin. Serv. Group, Inc., 762 F.3d 673, 679 (7th Cir.

2014) (Illinois courts attempt to “give meaning to every provision of the contract and avoid a

construction that would render a provision superfluous.”). Because the unambiguous language in

the 2018 settlement released Norwood’s claims in this matter, the Court grants defendants’ Rule

12(c) motion for judgment on the pleadings.

Conclusion

        For the foregoing reasons, the Court grants defendants’ Rule 12(c) motion [58]. Civil case

terminated.

IT IS SO ORDERED.

Date: 2/12/2021

                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Judge


                                                     7
